Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with on Nena Bains 05/13/21.

The application has been amended as follows:

Claim 15 has been canceled.   

Claim 1, line 5 after “space of” -- “the” -- has been replaced with “a”.
Claim 1, line 20 after “for a” -- “sufficient” -- has been deleted.
Claim 5, line 3 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 6, line 3 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 7, line 3 after “to the” -- “applied” -- has been replaced with “delivered”.

Claim 10, line 2 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 14, line 8 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 14, line 10 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 14, line 10 after “applied ultrasound” -- “; measuring a baseline acoustic response from the target tissue, wherein the baseline acoustic response of the target tissue is associated with the acoustic response of the target tissue prior to injection of the solution and identifying an end point for the ultrasound delivery by comparing the monitored acoustic response of the target tissue to the measured baseline acoustic response of the target tissue” -- has been inserted.
Claim 16, line 3 after “to the” -- “applied” -- has been replaced with “delivered”.
Claim 17, line 2 after “to the” -- “applied” -- has been replaced with “delivered”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims put the claims similar to the claims in the allow parent cases. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793